Exhibit 15 Sun Life Financial Inc.2(Canada - Life Insurance) – Listing of Subsidiaries of Sun Life Financial Inc. Name of Subsidiary Company of Sun Life Financial Inc. Incorporated Shares Principal Business Sun Life Financial Inc. - United Sates Operations SL Finance 2007-1, Inc. Delaware 100% non-regulated Sun Life Financial Global Funding III, L.P. Delaware 99% Limited Purpose Co. Sun Life Financial Global Funding III, U.L.C. Nova Scotia 100% Limited Purpose Co. Sun Life Financial Global Funding III, L.L.C. Delaware 100% Limited Purpose Co. Sun Life Financial Inc. – Foreign Operations 2097261 Ontario Inc. Ontario 100% Inactive 2109578 Ontario Inc. Ontario 100% Holding Co. Sun Life Financial Global Funding III, L.P. Delaware 1% Limited Purpose Co. 6183271 Canada Inc. Canada 100% Holding Co. Sun Life Financial (Chile) S.A. Chile 99.999% Inactive 6183298 Canada Inc. Canada 100% Holding Co. Sun Life Financial (Chile) S.A. Chile 0.001% Inactive 6324983 Canada Inc. Canada 100% Holding Co. 6560016 Canada Inc. Canada 0.05% Holding Co. 6828141 Canada Inc. Canada 100% Holding Co. 7324260 Canada Inc. Canada 100% Holding Co. 7720017 Canada Inc. Canada 100% Holding Co. Sun Life (Barbados) Holdings No. 1 Limited Barbados 100% Holding Co. Sun Life (Barbados) Holdings No. 2 Limited Barbados 100% Holding Co. Sun Life (Barbados) Holdings No. 4 Limited Barbados 100% Holding Co. Sun Life (Barbados) Holdings No. 5 Limited Barbados 100% Holding Co. Sun Life (Luxembourg) Finance No. 1 Sarl Luxembourg 100% Other non-regulated Sun Life 2007-1 Financing Corp. Canada 100% Holding Co. Sun Life Financial Reinsurance (Barbados) Limited Barbados 100% Insurance Sun Life Global Investments Inc. –United States Operations Canada 100% Holding Co. Sun Life Assurance Company of Canada - U.S. Operations Holdings, Inc. Delaware 100% Holding Co. SL Investment 2007-1 ULC Nova Scotia 100% Limited Purpose Co. SL Investment Holdings 2007-1 LLC Delaware 100% Limited Purpose Co. Sun Capital Advisers LLC Delaware 100% Investment Adv. Sun Life Financial (Japan), Inc. Delaware 100% Other non-regulated Sun Life Financial (U.S.) Holdings, Inc. Delaware 100% Holding Co. Sun Life Financial (U.S.) Investments LLC Delaware 100% Holding Co. Sun Life of Canada (U.S.) Financial Services Holdings, Inc. Delaware 99.87% Holding Co. Massachusetts Financial Services Company Delaware 93.69% Investment Adv. 1924 Capital Management, LLC Delaware 100% non-life regulated co. MFS Development Funds, LLC Delaware 100% non-life regulated co. MFS Fund Distributors, Inc. Delaware 100% Mutual Fund Dist. MFS Heritage Trust Company New Hampshire 100% Trust Co. MFS Institutional Advisors, Inc. Delaware 100% Inactive 3060097 Nova Scotia Company Nova Scotia 100% Holding Co. McLean Budden Limited Canada 100% Portfolio Manager MFS International Ltd. Bermuda 100% Offshore Fund Mgr. MFS do Brasil Desenvolvimento de Mercado Ltda. Brazil 100% Offshore Marketing MFS International (Hong Kong) Limited Hong Kong 100% non-life regulated co. MFS International (U.K.) Limited England/Wales 100% Offshore Fund Mgr. MFS Investment Management Company (LUX) S.a.r.l. Luxembourg 100% Investment Mgr. MFS Investment Management K.K. Japan 100% Investment Adv. MFS Service Center, Inc. Delaware 100% Transfer Agent Sun Life of Canada (U.S.) Holdings, Inc. Delaware 100% Holding Co. Dental Holdings, Inc. Connecticut 100% Holding Co. California Benefits Dental Plan California 100% Manufacturing Professional Insurance Company Texas 100% Insurance Sun Canada Financial Co. Delaware 100% Private Placements Sun Life Administrators (U.S.), Inc. Delaware 100% Manufacturing Sun Life Assurance Company of Canada (U.S.)2 Delaware 100% Insurance Sun Life of Canada (U.S.) Variable Account A1 Delaware Inactive Sun Life of Canada (U.S.) Variable Account B1 Delaware Inactive Sun Life of Canada (U.S.) Variable Account C1 Delaware VA Sun Life of Canada (U.S.) Variable Account D1 Delaware VA Sun Life of Canada (U.S.) Variable Account E1 Delaware VUL Sun Life of Canada (U.S.) Variable Account F1 Delaware VA Sun Life of Canada (U.S.) Variable Account G1 Delaware VUL Sun Life of Canada (U.S.) Variable Account I1 Delaware VUL Sun Life of Canada (U.S.) Variable Account K1 Delaware VA Sun Life of Canada (U.S.) Variable Account L1 Delaware VA KMA Variable Account1 Rhode Island VA Keyport Variable Account I1 Rhode Island VLI Keyport Variable Account A1 Rhode Island VA 7101 France Avenue Manager, LLC Delaware 100% Real Estate Mgt. 7101 France Avenue, LLC Delaware 100% Real Estate Mgt. Clarendon Insurance Agency, Inc. Massachusetts 100% Broker/Dealer Independence Life and Annuity Company1 Rhode Island 100% Insurance Independence Variable Life Separate Account1 Rhode Island VLI Independence Variable Annuity Separate Account Rhode Island Inactive SL Investment DELRE Holdings 2009-1, LLC Delaware 100% Real Estate SLF Private Placement Investment Company I, LLC Delaware 100% Private Placements Sun Life Insurance and Annuity Company of New York2 New York 100% Insurance Sun Life (N.Y.) Variable Account A1 New York VA Sun Life (N.Y.) Variable Account B1 New York VA Sun Life (N.Y.) Variable Account C1 New York VA Sun Life (N.Y.) Variable Account D1 New York VUL Sun Life (N.Y.) Variable Account J1 New York Inactive Sun Life (N.Y.) Variable Account N1 New York VA KBL Variable Account A1 New York VA KBL Variable Annuity Account1 New York Inactive SLNY Private Placement Investment Company I, LLC Delaware 100% Private Placements Sun MetroNorth, LLC Delaware 100% Real Estate Mgt. Sun Life Financial (U.S.) Finance, Inc. Delaware 100% Holding Co. Sun Life Financial (U.S.) Reinsurance Company Vermont 100% Reinsurer Sun Life Financial (U.S.) Services Company, Inc. Delaware 100% Services Co. Sun Life Financial Distributors, Inc. Delaware 100% Broker/Dealer Sun Life Reinsurance (Barbados) No. 3 Corp. Barbados 100% Insurance Sun Life Global Investments Inc. – Foreign Operations Canada 100% Holding Co. 8003637 Canada Inc. Canada 100% Holding Co. Sun Life Global Investments (Canada) Inc. Canada 100% Holding Co. Sun Life Assurance Company of Canada (including the United States Branch) – United Sates Operations Canada 100% Insurance SL Investment Holdings 2008-1, LLC Delaware 100% Real Estate Mgt. SL Investment PAR Holdings 2008-1, LLC Delaware 100% Real Estate Mgt. SL Investment US-RE Holdings 2009-1, Inc. Delaware 100% Real Estate Mgt. Sun 211 Commerce, LLC Delaware 100% Real Estate Mgt. Sun Broad Street Inline Shops Member, LLC Delaware 100% Real Estate Mgt. Sun Broad Street Inline Shops, LLC Delaware 100% Real Estate Mgt. Sun Broad Street Outparcel Shops, LLC Delaware 100% Real Estate Mgt. Sun Commerce Centre, LLC Delaware 100% Real Estate Mgt. Sun Grand Parkway GP, LLC Texas 100% Real Estate Mgt. Sun Greenfield LLC Delaware 100% Real Estate Mgt. Sun Highlands Plaza, LLC Delaware 100% Real Estate Mgt. Sun Life and Health Insurance Company Connecticut 100% Insurance Sun Life Financial (Bermuda) Holdings, Inc. Delaware 100% Holding Co. Sun Life Financial Insurance and Annuity Company (Bermuda) Ltd. Bermuda 100% Insurance Sun Sunset Plaza LLC Delaware 100% Real Estate Mgt. Sun Life Assurance Company of Canada – Foreign Operations Canada 100% Insurance 6560016 Canada Inc. Canada 99.95% Holding Co. Sun Life Reinsurance (Barbados) No. 2 Corp. Barbados 100% Insurance 6965083 Canada Inc. Canada 100% Real Estate 7037457 Canada Inc. Canada 100% Real Estate 7647913 Canada Inc. Canada 100% Holding Co. 7637930 Canada Inc. Canada 100% Holding Co. Annemasse Boisbriand Holdings, S.E.C. Canada 1% Other non-regulated Amaulico Fund Ltd. Canada 100% Oil/Gas Holding Co. Amaulico Ltd. Canada 100% Oil/Gas Holding Co. Annemasse Boisbriand Holdings, S.E.C. Canada 99% Holding Co. BestServe Financial Limited Hong Kong 100% Financial Admin. Svs. Buffett & Company Worksite Wellness Inc. Canada 100% non-regulated service Canadian Environmental Energy Corporation Canada 32.2% Holding Co. Chapais Electrique Limitee Canada 100% Other non-regulated Clarica MEEL Holdings Limited Ontario Canada 100% Inactive Mississagua Executive Enterprises Limited Ontario Canada 50% Real Estate Dev. Country Lane Enterprises Ltd. British Columbia 100% Real Estate MCAP Service Corporation Ontario Canada 40% Mortgage Broker P.T. Sun Life Financial Indonesia Indonesia 96% Insurance P.T. Sun Life Indonesia Services Indonesia 100% non-regulated service PT.CIMB Sun Life Indonesia 49% Insurance P.T. Sun Life Financial Indonesia Indonesia 4% Insurance PVS Preferred Vision Services Inc. Canada 40% Vision Services SECLON Inc. Canada 30% Intellectual Property Co. seclonLogic Inc. Canada 30% Consulting/Marketing SLF of Canada UK Limited England-Wales 100% Holding Co. SLFC Holdings (UK) plc England-Wales 100% Holding Co. Barnwood Property Group Limited England-Wales 0.05% Other non-regulated Barnwood Properties Limited England-Wales 0.05% Other non-regulated City Financial Partners Limited England-Wales 100% Inactive Financial Alliances Limited England-Wales 100% Inactive Laurtrust Limited England-Wales 100% Other non-regulated SLFC Assurance (UK) Limited England-Wales 100% Reinsurer Barnwood Property Group Limited England-Wales 99.95% Other non-regulated Barnwood Properties Limited England-Wales 99.95% Other non-regulated Sun Life Assurance Company of Canada (U.K.) Limited England-Wales 100% Reinsurer BHO Lease Company Limited England-Wales 100% Property Holding Co. SLFC Investment Managers Limited England-Wales 100% Investment Co. SLFC Services Company (UK) Limited England-Wales 100% non-regulated service SLFoC Financial Group Limited England-Wales 100% Other non-regulated SLFoC Milldon Limited England-Wales 99.9% Inactive SLFoC Independent (Jersey) Limited England-Wales 100% Inactive SLFoC Milldon Limited England-Wales 100% Inactive Sun Life Financial of Canada UK Limited England-Wales 100% Holding Co. Sun Life of Canada UK Holdings Limited England-Wales 100% Holding Co. Confederation Life Insurance Company (U.K.) Limited Endland-Wales 100% Inactive SLC Financial Services (U.K.) Limited England-Wales 100% Holding Co. Sun Life Financial of Canada Trustee Limited England-Wales 100% Trust Co. Sun Life (India) AMC Investments Inc. Canada 100% Holding Co. Birla Sun Life Asset Management Company Limited India 50% Mutual Fund Mgt. Co. Aditya Birla Sun Life Asset Management Company Pte. Ltd. Singapore 100% non-regulated service Aditya Birla Sun Life Asset Management Company Ltd. Dubai 100% non-regulated service Birla Sun Life AMC (Mauritius) Limited Mauritius 100% Holding Co. India Advantage Fund Limited Mauritius 100% Holding Co. Birla Sun Life Trustee Company Private Limited India 50% Birla Funds Trustee Sun Life (India) Distribution Investments Inc. Canada 100% Holding Co. Sun Life (Hungary) Group Financing Limited Liability Company Hungary 100% Inter-enterprise Lending Sun Life (Luxemborg) Finance No. 2 Sarl Luxemborg 100% Other non-regulated Sun Life Assurance Company of Canada (Barbados) Limited Barbados 100% Insurance Sun Life Capital Trust Ontario 100% Issuer of Trust Units Sun Life Capital Trust II Ontario 100% Issuer of Trust Units Sun Life Everbright Life Insurance Company Limited China 24.99% Insurance Sun Life Financial (India) Insurance Investments Inc. Canada 100% Holding Co. Birla Sun Life Insurance Company Limited India 26% Insurance Sun Life Financial (Mauritius) Inc. Mauritius 100% Holding Co. Sun Life Financial Advisory Inc. Canada 100% Distribution Co. Sun Life Financial Asia Services Limited Hong Kong 100% Other non-regulated Sun Life Financial Distributors (Bermuda) Ltd. Bermuda 100% Insurance Dist. Co. Sun Life Financial Distributors (Canada) Inc. Canada 100% Insurance Dist. Co. Sun Life Financial Investment Services (Canada) Inc. Canada 100% Inv. Fund Dealer Sun Life Financial Investments (Bermuda) Ltd. Bermuda 100% Issuer of Inv. Contracts Sun Life Financial LTC Solutions Inc. Canada 100% Insurance Sun Life Financial Trust Inc. Canada 100% non-regulated co. Hillcrest IV Properties Inc. Ontario 100% Inactive Sun Life Hong Kong Limited Bermuda 100% Insurance Sun Life Financial (Hong Kong) Limited Bermuda 100% Insurance in Hong Kong Sun Life Hong Kong Advisory Limited Hong Kong 100% non-regulated co. Sun Life Hong Kong Services Limited Hong Kong 100% Inactive Sun Life Trustee Company Limited Hong Kong 100% Pensions Sun Life India Service Centre Private Limited India 100% Off Shore Tech. Centre Sun Life Information Services Canada, Inc. Canada 100% Business Services Sun Life Information Services Ireland Limited Ireland 100% Off Shore Tech. Centre Sun Life Insurance (Canada) Limited Canada 100% Insurance SLI General Partner Limited Canada 100% Holding Co. SLI Investments LP Manitoba 0.1% Holding Co. SLI Investments LP Manitoba 99.9% Holding Co. 6425411 Canada Inc. Canada 100% Holding Co. Sun Life Investments LLC Delaware 100% Other non-regulated Sun Life of Canada (Netherlands) B.V. Netherlands 50% Holding co. Sun Life of Canada (U.K.) Overseas Investment Limited England-Wales 100% Holding Co. Sun Life of Canada (Netherlands) B.V. Netherlands 50% Holding co. Sun Life Financial Philippine Holding Company, Inc. Philippines 100% Holding Co. Sun Life Grepa Financial, Inc. Philippines 49% Insurance Great Life Financial Assurance Corporation Philippines 100% Inactive Grepa Realty Holdings Corporation Philippines 51% Real Estate Grepalife Asset Management Corporation Philippines 100% non-life regulated co. Sun Life of Canada (Philippines), Inc. Philippines 100% Insurance MINT Financial & Insurance Agency Inc. Philippines 50% Distribution Sun Life Asset Management Company, Inc. Philippines 100% non-life regulated co. Sun Life Financial - Philippines Foundation Inc. Philippines 100% non-life regulated co. Sun Life Financial Plans, Inc. Philippines 100% Portfolio Manager Sun Life Prosperity Dollar Abundance Fund, Inc. Philippines 26.6% Open End Invest. Co. Sun Life Prosperity GS Fund, Inc. Philippines 27.08% Open End Invest. Co. Sun Life Prosperity Money Market Fund, Inc. Philippines 52.76% Open End Invest. Co. Sun Life of Canada International Assurance Limited Barbados 100% Insurance 1Separate financial statements are filed with SEC. 2Consolidated financials are filed with SEC. * Pursuant to State Law, shares must be held by individuals, all of whom are officers of Independent Financial Marketing Group, Inc. or the entity in question, or both. If any of these individuals ceases to be so employed, the shares revert to the company at issue. ** Sun Life Assurance Company of Canada holds 32.72% Class "C" non-voting shares of India Advantage Fund Limited.
